

 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS SO REGISTERED OR AN
EXEMPTION FROM REGISTRATION UNDER SAID ACT IS AVAILABLE.
 
PROMISSORY NOTE

 

Principal Amount:  $30,000   
Dated as of June 25, 2010

 
 
FOR VALUE RECEIVED, Jedediah Resources Corp., a Nevada corporation (“Maker” or
“Company”), promises to pay to Murrayfield Limited, with an address of
Conference House, 152 Morrison Street, Edinburgh, E83 8EB, UK (the “Holder”), or
its registered assigns, the principal sum of THIRTY THOUSAND DOLLARS (U.S.
$30,000), or such lesser amount as shall equal the outstanding principal amount
hereof, together with accrued interest from the date of this note (“Note”) on
the unpaid principal balance as provided below.  All unpaid principal, together
with any then unpaid and accrued interest shall be due and payable on June 26,
2011 (the “Maturity Date”).


1.           Repayment and Interest.
 
(a)           Holder shall be entitled to interest at the rate of Twelve Percent
(12%) per annum on the unpaid principal balance of this Note, computed on the
basis of the actual number of days elapsed and a year of 365 days, which shall
be due on the Maturity Date.
 
(b)           Notwithstanding any provision in this Note, in the event that the
interest rate chargeable hereunder exceeds the highest lawful rate that may be
charged under applicable law, the interest rate shall be deemed to be equal to
the highest lawful rate.
 
(c)           At its election, Maker, may, at any time, prepay the principal and
interest on this Note in whole or in part, without penalty or premium.
 
 
2.
No Security.  This Note is unsecured.



3.           Notice of Default.  The Company shall furnish to the Holder
promptly upon the occurrence thereof, written notice of the occurrence of any
Event of Default hereunder.


4.           Event of Default.

 
(a)  For purposes of this Note, an “Event of Default” occurs if:
 
(i)
Maker does not make payment of principal or interest when the same becomes due
and payable, and such default shall continue for a period of five (5) business
days following such due date; or

 
(ii)
Maker becomes insolvent or bankrupt or makes an assignment for the benefit of
creditors or if a bankruptcy petition is filed or presented against Maker or if
a custodian or a sequestrator or a receiver or any other officer with similar
powers shall be appointed on behalf of Maker or its properties or any part
thereof, which is in the reasonable opinion of Holder a substantial part
thereof.

 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Holder may at any time waive any Event of Default which may have
occurred provided that no such waiver shall extend to or be taken in any manner
whatsoever to affect any subsequent Event of Default or the rights or remedies
resulting therefrom.


5.           Rights of Holder upon Default. Upon the occurrence or existence of
any Event of Default, and at any time thereafter during the continuance of such
Event of Default, the Holder may by written notice to the Company, declare all
amounts under the Note hereunder to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company.


6.           Mutilated, Destroyed, Lost or Stolen Note.  In case this Note shall
become mutilated or defaced, or be destroyed, lost or stolen, Maker shall
execute and deliver a new note of like principal amount in exchange and
substitution for the mutilated or defaced Note, or in lieu of and in
substitution for the destroyed, lost or stolen Note.  In the case of a mutilated
or defaced Note, the Holder shall surrender such Note to Maker.  In the case of
any destroyed, lost or stolen Note, the Holder shall furnish to Maker:  (a)
evidence to its satisfaction of the destruction, loss or theft of such Note, and
(b) such security or indemnity as may be reasonably required by Maker to hold
Maker harmless.


7.           Successors and Assigns.  Subject to the restrictions on transfer
described in Section 9 below, the rights and obligations of the Company and the
Holder of this Note shall be binding upon and benefit the successors, assigns,
heirs, administrators and transferees of the parties.


8.           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified upon the prior written consent of the Company and the Holder.


9.           Assignment by Holder.  This Note may not be transferred in
violation of any restrictive legend set forth hereon.  Each new Note issued upon
transfer of this Note shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act of 1933,
as amended (the “Securities Act”), unless in the opinion of counsel for the
Company such legend is not required in order to ensure compliance with the
Securities Act.  The Company may issue stop transfer instructions to its
transfer agent in connection with such restrictions.  Subject to the foregoing,
transfers of this Note shall be registered upon registration books maintained
for such purpose by or on behalf of the Company.  Prior to presentation of this
Note for transfer, the Company shall treat the registered holder hereof as the
owner and holder of this Note for the purpose of receiving all payments of
principal and interest hereon and for all other purposes whatsoever, whether or
not this Note shall be overdue, and the Company shall not be affected by any
notice to the contrary.


10.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier or personal delivery, if to the
Company at the principal executive office of the Company, and if to the Holder,
at the address set forth on the register maintained by the Company or at such
other address as the Company or the Holder may designate by ten days advance
written notice to the other party hereto.
 
11.           Payment.  Payment shall be made in lawful tender of the United
States by cash, check or wire transfer of immediately available funds.


12.           Enforcement.  In the event any court of competent jurisdiction
shall determine that any provision, or any portion thereof, contained in this
Note is unreasonable or unenforceable in any respect, then such provision shall
be deemed limited to the extent such court deems it reasonable and enforceable,
and as so limited shall remain in full force and effect.  In the event such
court shall deem any such provision, or portion thereof, wholly unenforceable,
the remaining provisions of this Note shall nevertheless remain in full force
and effect.
 
 
 
 

--------------------------------------------------------------------------------

 

 
13.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Nevada (without giving effect to the
conflict of laws principles thereof).  Any legal action or proceeding with
respect to this Note shall be brought exclusively in Nevada State Court, County
of Clark, or in the United States District Court for the District of Nevada, and
by execution and delivery of this Note, the Maker hereby accepts for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts.
 
14.           Final Agreement.  This Agreement supersedes all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof.
 
IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, executed this
Note on the day and year first above written.
 
 

  JEDEDIAH RESOURCES CORP.          
 
By:
/s/ Soren Nielsen       Name:  Soren Nielsen       Title:  Chief Executive
Officer          


 